Citation Nr: 1632677	
Decision Date: 08/17/16    Archive Date: 08/24/16

DOCKET NO.  14-26 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for lung cancer to include as due to herbicide exposure. 


REPRESENTATION

Appellant represented by:	George T. Sink, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Air Force from January 1963 to July 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

This matter was remanded by the Board in May 2015 in order to schedule the Veteran for a videoconference hearing.  The Veteran testified before the undersigned Veterans Law Judge at a January 2016 videoconference hearing.  A copy of the transcript is associated with the record.

This appeal was processed using the Veterans Benefits Management System (VBMS) processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1. The Veteran served at the Udorn Royal Thai Air Force (RTAF) Base from July 1969 to July 1970.

2. The Veteran served as a photographic technician during this time period, and resolving reasonable doubt in his favor, was exposed to herbicides while serving at Udorn RTAF Base.
 
3. The Veteran has a diagnosis of lung cancer, which became manifest after service to a degree of 10 percent or more.



CONCLUSION OF LAW

Lung cancer may be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, service connection is warranted when a claimant shows: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called 'nexus' requirement."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Alternatively, pertinent VA law and regulations provide that a veteran who served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent (i.e., Agent Orange).  38 U.S.C.A. § 1116 ; 38 C.F.R. § 3.307(a) (6)(iii).  The diseases that are listed at 38 C.F.R. § 3.309(e), including lung cancer, shall be presumptively service connected if there are circumstances establishing herbicide agent exposure during active military service, even though there is no record of such disease during service. Generally, the regulation applies where an enumerated disease becomes manifest to a degree of 10 percent or more at any time after service.  38 C.F.R. § 3.307(a)(6)(ii). 

In addition, VA's Compensation & Pension Service (C&P) has issued information concerning the use of herbicides in Thailand during the Vietnam War.  In a May 2010 bulletin, C&P indicated that it has determined that there was significant use of herbicides on the fenced in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes.  A primary source for this information was the declassified Vietnam era Department of Defense (DOD) document titled Project CHECO Southeast Asia Report: Based Defense in Thailand.  Although DOD indicated that the herbicide use was commercial in nature rather than tactical (such as Agent Orange), C&P has determined that there was some evidence that herbicides of a tactical nature, or that of a "greater strength" commercial variant, were used.  VA Adjudication Manual, M21-1, IV.ii.1.H.5a, b. 

Given this information, VA has determined that special consideration should be given to veterans whose duties placed them on or near the perimeters of Thailand military bases.  Consideration of herbicide exposure on a "facts found or direct basis" should be extended to those veterans.  Significantly, VA stated that "[t]his allows for presumptive service connection of the diseases associated with herbicide exposure."  The May 2010 bulletin identifies several bases in Thailand, including U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang.  C&P indicated that herbicide exposure should be acknowledged on a facts found or direct basis if a United States Air Force veteran served at one of the air bases as a security policeman, a security patrol dog handler, a member of a security police squadron, or otherwise served near the air base perimeter, as shown by MOS, performance evaluations, or other credible evidence.  However, this applies only during the Vietnam era, from February 28, 1961, to May 7, 1975.  

Additionally, the Board notes that with respect to all claims, if there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

The Veteran has testified, including at his January 2016 hearing, that his duties as a photographic technician required service around the perimeter of Udorn Air Force Base.  The Board finds that the Veteran's MOS and lay testimony regarding his duties in service are consistent with work around the perimeter of Udorn Air Force Base during the Vietnam era.  The Veteran's personnel records indicate that he served as a photographic technician while stationed at Udorn Air Base from July 1969 to July 1970.  The Veteran contends that as a result of his MOS, he worked around the perimeter of the Base, specifically at the Photo Processing Interpretation Facility (PPIF).  The Veteran testified that the PPIF was near the perimeter of the base and that an area of approximately thirty yards behind the PPIF was kept clear of foliage.  Furthermore, the Veteran testified that his duties as the noncommissioned officer in charge of the midnight shift required him to set guards near the perimeter of the base on a nightly basis and to maintain contact with such guards, which placed him near the perimeter.  Furthermore, the Veteran has stated that route which he would use to drive from the PPIF from the main base area would take him along the perimeter.

While the Veteran's MOS is not specifically mentioned in the May 2010 C&P bulletin as one indicative of service around the perimeter, the Board finds the Veteran's testimony with respect to his duties to be credible.  The Board finds that there is at least an approximate balance of positive and negative evidence as to whether the Veteran was exposed to herbicides, and as a result, the Veteran shall be given the benefit of the doubt.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102; Ortiz, supra.  As a result, exposure to herbicides is conceded. 

Regarding presumptive service connection for diseases associated with exposure to herbicide agents, it is warranted if a disease listed under § 3.309(e), with the exception of chloracne or other acneform disease, becomes manifest to a degree of 10 percent at any time after service.   

The medical evidence of record shows that the Veteran was diagnosed with lung cancer in September 2011 and suffers from residuals today.  The manifestation of his disability is consistent with at least a 10 percent evaluation under the appropriate diagnostic code.  38 C.F.R. § 4.119, Diagnostic Code (Code) 6819.  As a result, the requirements of § 3.307(a)(6) are met and presumptive service connection of lung cancer is warranted on a presumptive basis.

In sum, there is at least an approximate balance of positive and negative evidence of record as to the Veteran's assertions regarding exposure to herbicides, and there is evidence that he has been diagnosed with lung cancer.  As a result, service connection for lung cancer on a presumptive basis is warranted.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.309(e); Ortiz, supra.(Fed. Cir. 2001).
ORDER

Entitlement to service connection for lung cancer is granted



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


